Order entered January 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00755-CV

                      SAM C. TAMBORELLO, Appellant

                                        V.

              TOWN OF HIGHLAND PARK, TEXAS, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06613

                                     ORDER

      The clerk’s record in this case is overdue. By letter dated January 8, 2021,

we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

(1) verification of payment or arrangements to pay for the clerk’s record, or (2)

written documentation that appellant had been found entitled to proceed without

payment of costs. On January 20, 2021, appellant filed a docketing statement. In

that statement, he indicated that he requested the clerk’s record on January 6, 2021
and made arrangements to pay for the clerk’s record the same day. Appellant did

not indicate that he is unable to pay for the cost of the record on appeal.

      Accordingly, we ORDER the Dallas County District Clerk to file, within

THIRTY DAYS of the date of this order, either (1) the clerk’s record, or (2)

written verification that appellant has not paid for or made arrangements to pay for

the clerk’s record. We caution appellant that if we receive verification from the

Dallas County District Clerk that he has not paid for or made arrangements to pay

for the clerk’s record, we may dismiss this appeal without further notice. See TEX.

R. APP. P. 37.3(b).


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE